Citation Nr: 1018312	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  04-44 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as due to an undiagnosed illness under the provisions 
of 38 C.F.R. § 3.317.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to 
December 1993, including service in Southwest Asia from 
December 1990 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 2003 and March 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied reopening of a claim of service 
connection for fibromyalgia (claimed as headaches, joint 
pain, neck pain, muscle pain, memory loss, and insomnia) and 
denied service connection for hypertension, respectively.  A 
June 2008 Board decision found that new and material evidence 
regarding the claim of service connection for fibromyalgia 
had been submitted, and remanded the claim for additional 
development.  

The Veteran had requested a Central Office hearing before the 
Board, and one was scheduled for March of 2008, but the 
Veteran did not appear or provide good cause for not 
appearing.  His request for a hearing was therefore deemed 
waived.

As note, this case was previously before the Board in June 
2008, when it was remanded for further development, including 
a VA examination and verification of dates of National Guard 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

The Veteran was scheduled to appear at a VA examination in 
November 2009, and notice of the examination was sent to the 
Veteran's address of record.  He did not report to the 
examination and has not provided good cause for his failure 
to report.  Pursuant to 38 C.F.R. § 3.655(b), this matter 
will be decided based on the evidence of record.  

The issues of entitlement to service connection for 
posttraumatic stress disorder and depression have been raised 
by the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  Fibromyalgia is attributable to the Veteran's service, to 
include as due to an undiagnosed illness under the provisions 
of 38 C.F.R. § 3.317.

2.  Hypertension was not incurred in or aggravated by 
service; hypertension was not manifested within the first 
post-service year; and hypertension, first manifested more 
than one year post-service is not related to any injury, 
disease, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for fibromyalgia, to include as due to 
an undiagnosed illness under the provisions of 38 C.F.R. 
§ 3.317, is warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 
1137, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.317 
(2009).   

2.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.09 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in January 2003, April 2003, June 2003, June 
2005, August 2007, and July 2008.  The Veteran was notified 
of the evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  Additionally, the Veteran was notified 
that VA would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the general provisions for 
the effective date of a claim and the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statements of 
the case in April 2005, January 2006, May 2007, and January 
2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service treatment records, as well as Texas National Guard 
and VA treatment records.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his 
behalf.  

In April 1999, February 2003, and September 2004, the Veteran 
was afforded VA compensation examinations in an effort to 
substantiate his service connection claims.  As noted above, 
the Veteran was scheduled for additional VA compensation 
examinations in November 2009, but failed to report for those 
examinations.  The Board notes that the VA examination 
reports of record contain sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
features of the disability on appeal to provide probative 
medical evidence adequate for rating purposes.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

General Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Principles Related to Persian Gulf War Service

Service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

The term "Persian Gulf Veteran" means a Veteran who served 
on active service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 C.F.R. §3.317(d)(1).  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(2).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

Among the requirements are that there are objective 
indications of a qualifying chronic disability, which means a 
chronic disability resulting from an undiagnosed illness, a 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs or symptoms (i.e., chronic fatigue 
syndrome, fibromyalgia, irritable bowel syndrome, or any 
other illness specified by the Secretary), or any diagnosed 
illness specified by the Secretary.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2009).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes were applied retroactively, effective on March 
1, 2002.  Essentially, these changes revised the term 
"chronic disability" to "qualifying chronic disability," 
and included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to fatigue, signs and symptoms 
involving the skin, headache, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs and symptoms involving the respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  The illness must become 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 
31, 2011.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2009).

Further, by history, physical examination, and laboratory 
tests, the disability can not be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

If signs or symptoms have been medically attributed to a 
diagnosed rather than undiagnosed illness, the Persian Gulf 
War presumption of service connection does not apply.  38 
C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998).

Principles Related to ACDUTRA/INACDUTRA

Generally, service connection may be granted for disability 
resulting from injury or disease incurred in the line of 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  The term "active military, naval, 
or air service" includes active duty, any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty; and any period of INACDUTRA during which the individual 
concerned was disabled or died (i) from an injury incurred or 
aggravated in line of duty; or (ii) from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular event 
occurring during such training.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009).

The term "active duty for training," or ACDUTRA, is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  The term "inactive duty for training," or 
INACDUTRA, means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.  Thus, service connection is not warranted for 
diseases unless the individual was on ACDUTRA at the time the 
disease was incurred or diagnosed.  See Brooks v. Brown, 5 
Vet. App. 484, 485 (1993); VAOPGCPREC 86-90 (July 18, 1990).  
"Injury" is defined as harm resulting from some type of 
external trauma and "disease" is defined as harm resulting 
from some type of internal infection or degenerative process. 

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.



Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

Fibromyalgia

On April 1999 VA examination, the Veteran provided a medical 
history of shoulder, neck, low back, and knee pain, 
precipitated by standing, lifting, and bending, and 
alleviated by naproxen and rest, with onset date of August 
1990.  He reported neck, left sternocleidomastoid muscle, 
trapezius muscle (left greater than right), deltoid, lumbar, 
and knee pain, stiffness, and weakness.  He had constant pain 
which increased with activity, coming and going without any 
alleviating factors, decreased his productivity, and caused 
discomfort.  He also reported unexplained fatigue and sleep 
disturbances, including sleeping on average only two to three 
hours a night since August 1990.  He had no gastrointestinal 
symptoms.  He had been treated continuously with NSAIDS and 
physical therapy.  He also experienced depression.  On 
physical examination, his neck, sternocleidomastoid, and 
trapezius muscles appeared to be tight, and his shoulder and 
deltoid muscles appeared stiff.  However, he had normal 
active range of motion for the neck, shoulders, and lower 
back.  Trapezius muscles were tender to the touch with 
moderate palpation, as were the sternocleidomastoid muscles 
(left greater than right).  The knees were nontender to 
palpation and had full normal active range of motion.  The 
examiner diagnosed fibromyalgia.

On February 2003 VA general medical examination, the Veteran 
reported a diagnosis of fibromyalgia which also included 
complaints of neck pain, multiple joint pain, muscle pain, 
headaches, and sleep disturbance, with onset of the 
complaints approximately 16 years prior.  A review of the 
claims file showed that he was treated for multiple strains 
of the musculoskeletal system and a bicycle accident in 1992.  
On physical examination, there was diffuse musculoskeletal 
aching with no muscle spasms observed.  There was also 
stiffness in the cervical spine, with pain at the level of 7 
to 8, but no muscle atrophy was seen.  Previous knee X-rays 
were reviewed which showed nonmarginal spurring of the 
anterior superior aspect of both patella.  X-rays of the 
cervical spin and bilateral shoulders were reported as 
normal.  X-rays of the lumbosacral spin from 1998 showed 
minor lumbar scoliosis with straightening of lordotic 
curvature which may or may not have represented muscle spasm; 
mild osteophyte formation of the upper end plates of the 
lumbar vertebrae, anteriorly, was also seen.  The examiner 
diagnosed spurring of the knee joints, osteophytes in the 
lumbar vertebrae, cervical spine strain, chronic tension 
headaches, and primary insomnia.

In an opinion submitted in May 2003, the Veteran's National 
Guard medical provider stated "It is my opinion that the 
veteran's current fibromyalgia is at least as likely as not 
related to trauma secondary to motor vehicle accidents while 
in service."

In July 2004, the Veteran was seen for complaints of chronic 
pain in the back, neck, and head, on a constant level of 9 on 
a scale of 0-10, which was unrelieved by pain medication.

On September 2004 VA examination, the Veteran indicated that 
his fibromyalgia symptoms began after his return from the 
Persian Gulf War in August 1990, but no diagnosis was given 
at that time.  His symptoms were precipitated by standing, 
lifting, bending, and increased stress, and were alleviated 
with rest.  He reported head pain on both left and right 
temporal areas and on top of the head, with constant 
headaches which waxed and waned.  He also reported severe 
pain in both knees which never went away, with accompanying 
stiffness and weakness, as well as severe ongoing pain in 
both shoulders, accompanied by stiffness, weakness, fatigue, 
and lack of endurance.  The Veteran also experienced 
unexplained fatigue and sleep disturbances since 1990, 
including an inability to sleep through the night, and stated 
he slept only an average of 2 to 3 hours a night since August 
1990.  He denied any gastrointestinal symptoms.  He was 
receiving treatment for his symptoms, which gave him some 
relief, and had tried physical therapy, which did not 
alleviate the symptoms.  He reported depression and constant 
pain, and indicated that he had lost 28 days from work in the 
past 12 months because of his symptoms.  On physical 
examination, the neck, left sternocleidomastoid, and 
trapezius muscles were tight, and his deltoids appeared 
stiff.  Palpation of the shoulder revealed tenderness at the 
biceps tendon as well.  The Veteran exhibited tenderness of 
the left and right medial joint spaces of the knees, although 
the popliteal spaces were free of Baker cysts and cool to the 
touch, and there was no crepitation noted.  Palpation of the 
head revealed no tenderness of the muscles.  Bilateral 
shoulder X-rays revealed early changes of degenerative joint 
disease affecting both glenohumeral joints.  Bilateral knee 
X-rays revealed hypertrophic scarring and extensive cortex of 
each patella.  Skull X-rays were negative.  The examiner 
diagnosed fibromyalgia, bilateral shoulder degenerative joint 
disease, and bilateral hypertropic scarring of the knees.

In March 2005, the Veteran appeared at a hearing before a 
Decision Review Officer.  He testified that his fibromyalgia 
began before he left active duty in 1993, with primary 
symptoms of headaches, joint pain, muscle pain, and insomnia.  
He reported that he had a written opinion connecting his 
current fibromyalgia to pain he experienced in service.  

Hypertension

The Veteran's service treatment records are silent as to any 
complaints, diagnosis, or treatment of hypertension in 
service.  Blood pressure readings recorded in service were 
within normal limits, with the exception of February 1993, 
when the Veteran was treated for upper respiratory infection 
and had a blood pressure reading of 110/90 and December 1993, 
when the Veteran was treated following a motorcycle accident 
his and his blood pressure readings were 123/79, 166/106, and 
120/90.

A February 2003 National Guard medical examination included a 
blood pressure reading of 138/95 and a notation that the 
Veteran had elevated blood pressure.  A VA treatment note 
later that month showed that blood pressure in his left arm 
was 143/101 and in his right arm was 159/86.  He reported 
that he had been told in the past in the military that his 
blood pressure was high, but he never took medication.  He 
was referred to a physician who prescribed HCTZ 
25mg/triamterene 37.5 mg. 

A note in the Veteran's National Guard treatment records 
indicates that he was under a doctor's care for hypertension 
since February 2003 and that medication had been prescribed.

A letter from a National Guard physician in December 2003 
noted that the Veteran had hypertension which was not 
controlled by the medication he was taking.  A medical 
evaluation board was recommended.

In September 2004, the Veteran was seen for follow-up of his 
degenerative joint disease, hypertension, and chronic low 
back pain.  At that time, his blood pressure was recorded as 
151/98.  

On September 2004 VA examination, the Veteran reported that 
he was diagnosed with high blood pressure in 1996, but had no 
current symptomatology.  He had been prescribed atenolol, 25 
mg. daily, as well as HCTZ 25 mg/triamterene 37.5 mg daily.  
His blood pressure at the time of the examination was 
recorded as 137/80, and increased to 153/86 after standing 
for one minute.  The examiner diagnosed hypertension with 
less than optimal control on medication.

At the March 2005 Decision Review Officer hearing, the 
Veteran testified that he was first advised he had elevated 
blood pressure prior to leaving active duty service in 1993.  
He stated that he was taking medication for his hypertension, 
but had not been prescribed medication prior to his 
separation from service in 1993.

Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the appellant/Veteran.

Fibromyalgia

As noted above, fibromyalgia was added to the regulations 
governing undiagnosed illness due to Persian Gulf War service 
effective March of 2002.  The Veteran has a diagnosis of 
fibromyalgia first noted on April 1999 VA examination and 
confirmed by the September 2004 VA examination.  Based on the 
description of the Veteran's symptoms, the Board finds that 
fibromyalgia is manifested to at least 10 percent, in that it 
requires medication for control.  Therefore, the Veteran's 
disability meets the requirements of 38 C.F.R. § 3.317 and 
service connection on a presumptive basis is warranted.

The Board notes that service connection is in effect for 
disabilities affecting the left and right shoulders, the left 
knee, the left ankle, and for headaches, to which some of the 
Veteran's fibromyalgia symptoms may be attributed.  However, 
as the Veteran also has a separate diagnosis of fibromyalgia 
and additional symptoms not accounted for by the other 
diagnoses, i.e., unexplained fatigue, sleep disturbance, 
depression, neck pain, and muscle pain and stiffness, the 
Board deems service connection on a presumptive basis for the 
separate diagnosis of fibromyalgia to be warranted.  The 
Board notes, however, that any rating of the effects of this 
disability will be governed by 38 C.F.R. § 4.14, which 
prohibits pyramiding (the evaluation of the same 
manifestation under different diagnoses).

In addition, the Board notes the opinion of the Veteran's 
National Guard physician that his fibromyalgia is due to 
trauma resulting from motor vehicle accidents in service.  
However, in light of the presumptive provisions of 38 C.F.R. 
§ 3.317, this alternative theory of entitlement need not be 
addressed.

Hypertension

There is no evidence that the Veteran had any complaint, 
treatment, or diagnosis of hypertension in service.  The two 
instances of elevated blood pressure shown in service were 
recorded during treatment for an infection and a motorcycle 
accident and were transient in nature, and subsequent blood 
pressure readings were within normal limits.  There also is 
no medical evidence that the Veteran was shown to have 
hypertension within the first post-service year (i.e., by 
December 1994).  In addition, by the Veteran's report on 
September 2004 VA examination, his high blood pressure was 
first manifest in 1996.  Thus, service connection for 
hypertension is not warranted on a presumptive service 
connection basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran has alleged that his hypertension began during 
military service.  However, as a layperson, he is not capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  It is true that the Veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, hypertension is a complex 
disorder which requires specialized training for a 
determination as to diagnosis and causation, and it is 
therefore not susceptible of lay opinions on etiology, and 
the Veteran's statements therein cannot be accepted as 
competent medical evidence.  

The Veteran also testified that he was first diagnosed with 
hypertension in service in 1993, although no medication was 
prescribed for the condition.  However, the service treatment 
records show only the two instances of elevated blood 
pressure, when treated for upper respiratory infection, and 
when treated by ambulance personnel following a motorcycle 
accident.  The first diagnosis of hypertension shown was in 
February 2003, more than 10 years after service, following an 
elevated reading at a National Guard examination; by the 
Veteran's own report, he was first advised he had 
hypertension in 1996.  Thus, the evidentiary value of the 
Veteran's testimony is outweighed by the other evidence of 
record.

Finally, the Board notes that the Veteran did have ACDUTRA 
and INACDUTRA with the Texas National Guard following service 
separation and that the first diagnosis of hypertension of 
record was made in connection with his National Guard 
service.  However, the information received from the Texas 
National Guard regarding training dates shows that the 
Veteran was not on ACDUTRA at the time of his diagnosis of 
hypertension in February 2003.  As hypertension is a disease 
process rather than an injury, service connection based on 
diagnosis during INACDUTRA is not warranted.

In conclusion, the preponderance of the evidence is against 
the award of service connection for hypertension, as such a 
disability has not been shown by the competent evidence of 
record to have been incurred during active duty military 
service or within a year thereafter.  Additionally, no 
medical expert has indicated the Veteran's hypertension began 
during active duty military service or within a year 
thereafter, or is otherwise the result of an in-service 
disease or injury.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).   


ORDER

Service connection for fibromyalgia, to include as due to an 
undiagnosed illness under the provisions of 38 C.F.R. 
§ 3.317, is granted.

Service connection for hypertension is denied.



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


